DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air blowing unit that blows air moving downward from an upper side toward the downstream end portion, in the medium delivery direction, of the medium fluffed during the air blowing in the post- feeding period (the subject matter of claim 3); and the air blowing unit that blows air moving diagonally downward from an upper side in a direction away from the delivery unit, toward the downstream end portion of the medium in the medium delivery direction (the subject matter of claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit (1, 30), a delivery unit (2, 40), a transfer unit (3, 50), a fluffing unit (4, 70), and a suppression unit in claim 1 and a processing unit (20) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuda et al. US 2012/0133092 (“Fuda”).
Regarding claim 1, Fuda disclosed a medium feeding device comprising: 
a storage unit (21) that stores media in a form of a sheet; 
a delivery unit that is disposed downstream in a medium delivery direction relative to the media stored in the storage unit and that delivers the media individually (see at least Figure 1 and paragraph 0005); 
a transfer unit (60) that is disposed above the storage unit and that adheres by suction to each of the media stored in the storage unit and transfers the media to the delivery unit; 
a fluffing unit (including 24) that is disposed beside the media stored in the storage unit in a direction intersecting the medium delivery direction, the fluffing unit fluffing an upper-side region of the media in a state of being separated, by blowing air toward a side of the media during a feeding job of the media and during a post-feeding period that is a predetermined period after completion of the feeding job (paragraphs 0036-0039); and 
a suppression unit (including 25) that suppresses movement of the media toward a delivery unit side during air blowing performed by the fluffing unit in the post-feeding period.  
Regarding claim 2, Fuda disclosed the storage unit has, on the delivery unit side, a stopper wall (Figure 3) capable of retaining the media stored in the storage unit when the fluffing unit is not used, and 
wherein the suppression unit lowers a position of a downstream end portion, in the medium delivery direction, of a medium fluffed during the air blowing in the post-feeding period to a position within a retainable region of the stopper wall (paragraph 0039).  
Regarding claim 3, Fuda disclosed the suppression unit has an air blowing unit (27) that blows air moving downward from an upper side toward the downstream end portion, in the medium delivery direction, of the medium fluffed during the air blowing in the post- feeding period, and the suppression unit lowers the position of the downstream end portion of the medium in the medium delivery direction (see at least paragraph 0039).  
Regarding claim 4, Fuda disclosed the air blowing unit blows air moving diagonally downward from an upper side in a direction away from the delivery unit, toward the downstream end portion of the medium in the medium delivery direction (see at least Figure 4).
Regarding claim 5, Fuda disclosed the storage unit has a raising/lowering unit (paragraph 0055) that raises and lowers the media, and wherein the suppression unit (as the general controller) may lower the raising/lowering unit during the air blowing in the post- feeding period such that the fluffed medium is placed into the retainable region of the stopper wall.  See also MPEP 2114.
Regarding claim 6, Fuda disclosed the suppression unit restrains a medium fluffed during the air blowing in the post-feeding period so that the medium does not move downstream in the medium delivery direction (paragraphs 0038-0039).
  Regarding claim 7, Fuda disclosed the suppression unit (as the general controller) causes the transfer unit to adhere by suction to the medium fluffed (the first sheet fed) during the air blowing in the post-feeding period (see paragraphs 0037-0039).  
	Regarding claim 9, Fuda disclosed a medium processing apparatus comprising: the medium feeding device according to Claim 1 as described above; and a processing unit that performs predetermined processing on media fed from the medium feeding device (Figure 1 and paragraph 0005).
 	Regarding claim 10, Fuda disclosed a medium feeding device comprising: 
 	storage means (21) for storing media in a form of a sheet; 
 	delivery means (see at least Figure 1), disposed downstream in a medium delivery direction relative to the media stored in the storage means, for delivering the media individually; 
 	transfer means (60), disposed above the storage means, for adhering by suction to each of the media stored in the storage means and transferring the media to the delivery means; 
 	fluffing means (including 24), disposed beside the media stored in the storage means in a direction intersecting the medium delivery direction, for fluffing an upper-side region of the media in a state of being separated, by blowing air toward a side of the media during a feeding job of the media and during a post-feeding period that is a predetermined period after completion of the feeding job (paragraphs 0036-0039); and
 	suppression means (including 25) for suppressing movement of the media toward a delivery means side during air blowing performed by the fluffing means in the post-feeding period (paragraphs 0037-0039).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuda in view of Takahashi et al. Us 2014/0339759 (“Takahashi”).  Fuda disclosed the limitations of claim 6 as listed above but did not teach raising the stopper wall.  Takahashi teaches a storage unit that has, on the delivery unit side, a stopper wall capable of retaining the media stored in the storage unit (Figure 16) when a fluffing unit is not used, and wherein a suppression unit, during the air blowing in the post-feeding period, raises the stopper wall (33) to retain a downstream end portion of fluffed medium in the medium delivery direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Takahashi within Fuda to use a raiseable stopper wall to prevent double feeds. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuda US 2011/0193284 teaches at least the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653